IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carbon County Children and Youth            :
Services,                                   :
                 Petitioner                 :
                                            :   CASE SEALED
              v.                            :   No. 533 C.D. 2014
                                            :   Submitted: September 26, 2014
Department of Public Welfare,               :
                 Respondent                 :


BEFORE:       HONORABLE BERNARD L. McGINLEY, Judge
              HONORABLE MARY HANNAH LEAVITT, Judge
              HONORABLE P. KEVIN BROBSON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT1                                               FILED: October 19, 2015

              Carbon County Children and Youth Services (CYS) petitions for
review of an adjudication of the Department of Public Welfare, Bureau of Hearings
and Appeals (Department) expunging its indicated report of sexual abuse from the
ChildLine Registry that named J.K. (Father) as a perpetrator.2 CYS believes that
its evidence proved the abuse, and the Department erred in adopting the
recommended adjudication of the Administrative Law Judge (ALJ). CYS contends
that the ALJ’s adjudication contained a number of flaws. First, the ALJ who


1
 Reassigned to this author on February 13, 2015.
2
  ChildLine is a unit of the Department that operates a statewide toll free system for receiving
and maintaining reports of suspected child abuse, along with making referrals for investigation.
55 Pa. Code §3490.4. The ChildLine Registry is maintained in accordance with the Child
Protective Services Law, 23 Pa. C.S. §§6301-6386.
drafted the recommended adjudication did not conduct the evidentiary hearing and,
thus, erred in making the critical credibility determinations on a cold record.
Second, the ALJ erred by referring to a court proceeding between the parents of the
victim over custody of the victim’s younger brother. Third, the ALJ erred in not
discussing the testimony of Father’s expert, a psychologist, who, inter alia,
identified the factors that indicate when a child’s allegations of abuse are the
product of taint. Finally, the ALJ erred because the clear and convincing standard
of proof is no longer the correct standard to apply in an expungement appeal. We
agree with CYS on this final issue, and on that basis vacate the adjudication and
remand for application of the statutory standard of proof.
                                   Background

              On April 4, 2011, D.K. (Mother) contacted CYS to report that her 7-
year-old daughter, M.K. (Child) had been abused by Father, who is Child’s
stepfather. On May 26, 2011, CYS filed an indicated report with the Department
naming Father as a perpetrator of child sexual abuse. The report stated that
between January and March 2011, Father instructed Child to take off her clothes
and “lick perpetrator’s pee-pee.” Certified Record, Item No. 3, Exhibit C-2. The
CYS report noted that Father denied the abuse, but it found Child’s contrary
statement of abuse credible. After Father learned that he had been identified on the
ChildLine Registry as a perpetrator of sexual abuse, he appealed to the
Department.




                                         2
              The Department appointed Barbara Shade Nause, Esq., to conduct the
“Fair Hearing,”3 which took two days. The first hearing took place on March 27,
2013, at which CYS presented its case. The second day of hearing took place on
May 13, 2013, at which Father presented his case.
              The first order of business concerned the admissibility of evidence.
The ALJ considered whether to admit a digital video disc (DVD) recording of a
forensic interview of Child that was done on April 6, 2011, and whether Child,
who was nine years old at the time of the hearing, was competent to testify. To
resolve those questions, the ALJ interviewed, by telephone, Kristen Fetcho, the
forensic interviewer, and Child, in person.
              Fetcho stated that she holds an undergraduate degree in sociology and
has ten years’ experience as a forensic interviewer with the Scranton Child
Advocacy Center. Fetcho explained that “[w]e pretty much do relatively blind
interviews,” which means “[w]e might know if they were sexual abuse allegations
or physical abuse allegations, but we get the specifics from the child.” Notes of
Testimony of March 27, 2013, at 18 (N.T. 3/27/13 at ___). Fetcho also explained
that the Child Advocacy Center uses open ended questioning of child victims. Id.
at 19. Fetcho did not remember the questions she put to Child, and she had never
viewed the DVD of the 2011 interview; accordingly, she used her written summary
to answer the ALJ’s inquiries. Father objected to the DVD because Fetcho could
not remember her interview of Child and could only testify about general practices




3
  A “Fair Hearing” is another name for an expungement hearing or a perpetrator’s appeal of the
maintenance of an indicated report of child abuse on the ChildLine Registry. Board Adjudication
at 3.


                                              3
of the Child Advocacy Center. The ALJ overruled the objection and admitted the
DVD.
            Next, the ALJ questioned Child to determine her competency. Child
responded to the ALJ’s inquiries about truth and falsehood by stating that not
telling the truth would get Child “in trouble.” N.T. 3/27/13 at 31. When asked if
she knew why she had “to talk about [Father],” she responded “yes.” N.T. 3/27/13
at 32-33. The ALJ then questioned Child as follows:

            Q.    Can you tell me [what]?
            A.    Because he was doing something that he wasn’t supposed
                  to do.
            Q.    “He was doing something that he wasn’t supposed to
                  do.”
            A.    And it was really inappropriate.
            Q.   “And it was really inappropriate.”      Okay.    Do you
                  remember when that occurred?
            A.    No.
            Q.    Do you remember how old you were?
            A.    No, I can’t remember. It was awhile ago.
            Q.    “It was awhile ago.” Do you remember what time of
                  year it was?
            A.    No.
            Q.    Do you remember what grade you were in?
            A.    I can’t remember.
            Q.    You can’t remember. Do you remember where the
                  inappropriate behavior happened?
            A.    Yes.

                                        4
              Q.     Okay. Do you remember how many times the
                     inappropriate stuff happened?
              A.     No.

Id. at 32-33. After the ALJ questioned Child, Child was removed from the room
and the parties were given an opportunity to present argument.
              Father’s counsel challenged Child’s competency for several reasons.
In response to the ALJ’s questioning, Child was not able to recall the
“inappropriate” things done by Father with any specificity. More critically, after a
two-day court hearing that took place six months earlier to determine Child’s
competency to testify about Father’s alleged abuse, the court ruled Child to be
incompetent. In that competency hearing, Child repeatedly told the judge that she
could not remember what Father did. Father’s counsel cited the transcript where
the judge asked Child if she “can recall those things that you’re saying that
[Father] did that were wrong,” and she responded no. N.T. 3/27/13 at 38. Father’s
counsel argued that if Child’s memory was deficient six months ago, it could only
have deteriorated since then, and this point was corroborated by the fact that in
spite of spending days with Father’s counsel in that hearing six months earlier,
Child told the ALJ that she had no memory of having ever seen Father’s counsel.4
              CYS argued that Child was competent to testify based on her age.
Further, although Child did not remember when the abuse occurred, she did
remember “that it occurred” and expressed a willingness to talk about it. N.T.
3/27/13 at 36. CYS argued that it was fear that had impeded her ability to speak to
the judge.


4
 Counsel for Father and for CYS were present during the ALJ’s competency evaluation; neither
counsel questioned Child.


                                             5
            The ALJ found Child competent to testify. The ALJ explained that
Child knew the difference between the truth and a lie, could answer questions and
had “some recollection of what occurred.” Id. at 39.
            The first witness called by CYS was Child. After being instructed by
the ALJ to tell the truth, Child testified on examination by CYS. Child described
the “big” house where she used to live with Mother, her younger brother, J.K.
(Brother) and Father. Id. at 41. CYS’ counsel continued the inquiry:

            Q.     Can you tell me again why you think you’re here today?
            A.     Because I have to tell the truth about what happened.
            Q.     Do you remember…. What are you talking about, ‘what
                   happened?’
            A.     Like, what [Father] did to me.
            Q.     Do you remember what house – do you remember where
                   you were when this happened?
            A.     Yes.
            Q.     Where were you?
            A.     Upstairs in the attic, also known as my mom’s room or
                   the office.

N.T. 3/27/13 at 41-42. Child did not remember the season “this happened.” Id. at
42. The questioning continued:

            Q.     Can you tell me what happened?
            A.     He was doing inappropriate things.
            Q.     What do you mean, ‘inappropriate things’?
            A.     Like things with my private parts of my body.
            Q.     Okay. I know it’s tough, but can you tell me what he
                   did?
                                      6
A.   Uh-huh. He was asking, like, me to do things with my
     pee-pee.
Q.   Like what?
A.   Like, I can’t really explain it. It’s hard for me to.
Q.   Okay. Was there anything else that happened?
A.   [Brother] was there, too, and he was showing me videos
     of it.
Q.   Who was showing you videos?
A.   [Father].
Q.   How was he showing you the videos?
A.   He had his phone and he was showing it to me. He told
     me if I would do it, then he would let me play a game on
     the computer.
Q.   Do you remember who was in those videos?
A.   I don’t know.
Q.   Was it boys? Was it girls?
A.   Both.
Q.   Do you know what they were doing?
A.   Inappropriate stuff.    I don’t really know what it was
     called.
Q.   Okay. Can you describe what it was? I mean, if you
     don’t know the terms, can you try to explain it to me?
A.   They were doing stuff with their pee-pee’s.
Q.   Who was doing stuff?
A.   The people in the videos. And he was telling me to do it
     too.
Q.   Do you remember how many times that happened?

                            7
             A.    No.

N.T. 3/27/13 at 42-44.
             Child then explained that Brother often used Father’s cellular phone to
watch cartoons. One day, when Brother tried to watch a cartoon on Father’s
phone, an inappropriate video came on. Mother saw the video and questioned
Child about it:

             Q.    What did you tell your mom?
             A.    Everything that happened.
             Q.    And what do you mean, ‘Everything that happened’?
                   What happened?
             A.    The inappropriate stuff.
             Q.    How did you know it was inappropriate?
             A.    My mom told it to me. Like, it’s inappropriate for him to
                   do that.
             THE COURT: It’s inappropriate for?
             A.    For, like, that to happen.
             THE COURT: ‘For that to happen’
             A.    He shouldn’t be doing it.

N.T. 3/27/13 at 46-47. Child was not more specific about “the inappropriate stuff.”
             On cross-examination, Father’s counsel asked Child if she
remembered him from the prior court proceeding. Child responded that she did not
remember him although she remembered the court proceeding. She said that she
did not speak on that occasion because she was afraid.
             Child stated that she saw the videos on her Father’s phone more than
once in the attic. Sometimes her brother was present, but sometimes it was just her

                                          8
and Father. She testified that Mother was always in the house, downstairs, when
this occurred. N.T. 3/27/13 at 67-68.
             On re-direct examination, the questioning continued:

             Q.     [D]o you remember what was in the video, what
                    happened in the video?
             A.     Yeah.
             Q.     Can you tell me?
             A.     They were doing inappropriate things with their pee-
                    pee’s.
             Q.     And after watching that video, did [Father] ever ask you
                    anything?
             A.     Uh-huh.
             Q.     What did he ask you?
             A.     He asked for me to do that.

N.T. 3/27/13 at 69. Child then stated that she “did what the video did.” N.T.
3/27/13 at 70. She described it as touching Father “near his private spot.” N.T.
3/27/13 at 71.    When asked what Father’s private spot looked like, she stated “I
don’t really know” and “I don’t really want to explain it.” N.T. 3/27/13 at 71-72.
             CYS also asked Child if Father touched her. She responded that he
touched her “private spot” more than once. N.T. 3/27/13 at 72. She testified that
she did not have clothes on when this happened. It did not hurt when Father
touched her private area, but once he hit her in the face and that hurt.
             On further cross-examination, Child testified that she touched Father’s
private parts and “lick[ed] by his private parts.” N.T. 3/27/13 at 77. She refused to
describe Father’s private parts. She stated that when Brother was present, he just
sat on the staircase.
                                           9
                 Mother next testified through a Polish speaking interpreter. Mother
acknowledged that she could speak and understand English, “but in court,
everything’s taken literally, so interpreter helps me to express what I really want to
say.” N.T. 3/27/13 at 97.
                 At the time of the hearing, Mother resided with her mother; Child;
Brother; and a stepdaughter from a prior marriage.                Mother worked as an
emergency medical technician for an ambulance service.
                 Mother met Father in 2006, when Child was two years old. They
married shortly thereafter, but divorced one year later. In 2008, they reconciled,
Mother became pregnant, and they remarried. Mother stated they were “happily
married,” until she learned of the abuse. N.T. 3/27/13 at 94. She planned to
divorce Father when she could afford it.5
                 Mother testified that in 2010 she began to have issues with Child’s
behavior. Child “couldn’t sleep, so she was falling asleep at school.” N.T. 3/27/13
at 93. Child “couldn’t concentrate on anything and she couldn’t do her homework.
[She] was hiding under the table and she wouldn’t listen to me. [Child] didn’t
want to talk to me like she usually would talk to me, and her grades dropped a lot
in school.” Id.
                 Mother explained that in April 2011, she found Brother watching
pornography on Father’s cellular phone. Child was not present at the time. When
Child came home from an overnight stay at a friend’s house, Mother asked her if
she had ever watched videos of naked people on Father’s phone. N.T. 3/27/13 at
92. Child replied that Mother should talk to Father about it. Mother testified that


5
    However, Father has filed for divorce. N.T. 5/13/13 at 126.


                                                 10
Child told her she had a “secret” with Father and when Mother inquired further,
Child told Mother that she saw Father naked and that Father instructed her to lick
his pee-pee. Id. at 92-93.
             On cross-examination, Mother acknowledged that she had been in a
custody dispute with Child’s biological father, who was only permitted supervised
visits with Child, at the requirement of CYS. Mother also agreed that she did not
witness anything sexual between Child and Father. She called the police on the
occasion Father had hit Child in the face. She also quarreled with Father for
buying Child too many presents.        The ALJ disallowed cross-examination on
charges of sexual abuse made by Mother against other persons.
             When the hearing resumed two months later, Father first offered the
testimony of Ronald Esteve, Ph.D., a clinical psychologist, who was appointed by
the court in a custody proceeding to evaluate both Father and Mother, the parents
of Brother. The evaluation involved extensive interviews of both parents and
observations of Brother interacting with each of his parents. Dr. Esteve did not
interview Child or view the DVD of Child’s forensic interview because Child was
not involved in the custody dispute.
             Dr. Esteve has extensive experience in child abuse and works for the
children and youth services agencies of several counties.       Father offered Dr.
Esteve’s testimony to support Father’s position that Child’s testimony had been
tainted by Mother and that Father lacked the psychological markers of a pedophile.
Dr. Esteve acknowledged that Father was compensating him for his appearance at
the Department’s Fair Hearing. Dr. Esteve noted that he became involved with
Father and Mother as a court-appointed neutral expert in the dispute over Brother’s




                                        11
custody; he could not recall who paid for that work. Dr. Esteve stated that the
identity of the payor does not influence his professional judgment.
             Dr. Esteve testified about what he looks for in determining whether a
child’s account about abuse has been “tainted.” N.T. 5/13/13 at 27. Dr. Esteve
stated

             children who have been tainted, whether purposefully or
             unwittingly, typically don’t demonstrate a great deal of
             emotional difficulty in describing whatever the events are that
             they want to describe.

Id. They have minimal affect and use adult language to describe events, and “they
also will typically describe that information relatively quickly. In other words,
they’re describing very intense emotions, but they’re describing it right up front
and, again, almost as if they want to get it out of the way.” Id. at 29.
             Dr. Esteve further explained that a child who has been traumatized
will have a difficult time talking about the incident and will talk about it only after
developing a strong and trusting relationship with the interviewer. He explained
that “normally, … it’s very difficult [for a child] to talk about [the trauma].” Id. at
28. On the other hand, one may infer taint where the child discloses

             what most individuals would recognize as very powerful
             information relatively quickly to an individual that they don’t
             know or don’t know well and certainly don’t have a strong and
             trusting relationship with.

Id. Young children whose testimony has been tainted “will use language that’s not
their own, language that, in essence, has been presented to them by other
individuals ... when asked very specific points, they are more likely to have
difficulty.” Id.


                                          12
             Dr. Esteve testified that when he asked Mother how the sexual abuse
allegations had come to light, she volunteered that the first question she asked of
Child was whether she had been “inappropriately touched by [Father].” Id. at 31.
Dr. Esteve stated that this question was tainted by “confirmation bias,” meaning
that it sought a confirmation of the questioner’s belief. Id. at 32. Such a question,
he noted, immediately produces fear in the child. Further, the child wants to please
a parent and will “be very sensitive to what they perceive as expectations and try to
fulfill those expectations.” Id. at 33.
             Dr. Esteve next addressed the question of whether Father was a
pedophile. Dr. Esteve conducted extensive interviews of Father and of Brother,
together and separately. With respect to his interviews of Father, he stated:

             Certainly he has some difficulties, and I think it’s reasonable to
             say that he presented with some degree of defensiveness in all
             of his contact with and interviews with me.
             His defensiveness was rather sophisticated, typical of an
             individual who is socially sophisticated and relatively bright;
             and it’s often consistent with an individual who is trying to be
             very careful. It’s also very consistent with the way relatively
             bright individuals present in custody evaluations.

N.T. 5/13/13 at 36-37.
             Dr. Esteve opined that Father did not show the correlates of a
pedophile. For example, Father, who was 46 years old at the time of the alleged
abuse, had no prior history of abuse. Father did not exhibit signs of paranoia,
arrogance, narcissism, unreasonable anger, rigidity, hypervigilance, or drug and
alcohol abuse, which are all correlates.         Other correlates are employment
difficulties, difficulty interacting with peers, lack of impulse control, low
frustration tolerance and social isolation; none of these applied to Father.

                                          13
                 Dr. Esteve acknowledged that Father did possess one correlate: he
had been raped at the age of 14.6 Dr. Esteve noted that conventional wisdom
holds, mistakenly, that persons abused sexually as children will grow up to abuse
children. Dr. Esteve explained that the number of pedophiles who were sexually
abused as children is a relatively high number, but the number of abused children
that grow up to be abusers is a very low number, i.e., “typically less than 1 percent
of those people go on to become abusers. So, it’s a very weak statistic.” N.T.
5/13/13 at 38.
                 Father testified. Father responded to Child’s testimony at the Fair
Hearing, her statements during the forensic interview and to Mother’s testimony.
He offered a completely different version of what happened in the family.
                 He stated that when he first met Mother, Child was 2½ years old.
Father and Mother married within a few months of meeting, but they soon
divorced. Mother contacted him the following year, and they reconnected. They
remarried when Mother become pregnant.
                 Father stated that he entered the second marriage debt free. Soon
thereafter, they purchased a house and began an expensive remodeling. Because of
Mother’s constant purchases, he had incurred debt in the amount of $100,000 in
addition to the mortgage. N.T. 5/13/13 at 71. He is presently bankrupt, having lost
his business when police seized his computer because Mother claimed, falsely, that
it contained child pornography. N.T. 5/13/13 at 108-09.
                 Father stated that a couple days before Mother accused him of abusing
Child, she had asked for $10,000 to help her brother. He replied that this would


6
    Father was raped by a male truck driver while hitchhiking.


                                                 14
take him time. The next day, after Father installed new antique brass door handles
and locks on the outside doors as she had requested, Mother asked him if he had
sexually molested Child. Child was present during this conversation; Father told
Child to tell the truth. Mother then telephoned 911 and screamed for the police to
come. She told the police that Father was sexually abusing the children and had
child pornography on his computer, which police seized.7
              Father explained that Brother played video games and watched
cartoons on Father’s cellular phone. Father admitted that he had installed adult
pornographic videos on the phone, but he thought he had hidden them. One night,
when he discovered that Brother had found one of the pornographic videos, he
took the cellular phone from Brother and told him he could not watch it. Mother
was present during this incident and did not express any concern. Because Brother
had found the videos, Father suggested that they ask Child if she had also
discovered it. Mother told him not to worry about it; she would address it with
Child.
              Father testified that Mother was constantly berating Child, would lock
Child outside of the house and tell her to find new parents. To protect her from
these outbursts, Father told Child that when Mother blamed her for something, she
should state that Father had given her permission to do it. This was the “secret” he
had with Child. N.T. 5/13/13 at 75.
              Father testified that Mother has accused Child’s biological father of
sexual abuse of Child. N.T. 5/13/13 at 103-04. She also made accusations of
pedophilia against the judge involved in Brother’s custody case and a urologist

7
 Father was charged criminally for sexual abuse of Child, but all charges were dismissed at his
preliminary hearing. He was not charged with possession of child pornography.


                                              15
who had examined Child, which accusations she posted online. N.T. 5/13/13 at 93,
101, 110.
            Father testified that he took care of Child, whom he regarded as his
daughter.

            I took -- I did a personal daily living routine with [Child]. I’ve
            had to give her baths. She’s 7. There’s nothing sexual about a
            7-year-old, okay? This was my daughter. I considered her my
            daughter. I took care of her. I raised her from the age of 2.
            She -- she -- it killed me to sit in the other room and hear her
            call me [by my first name] instead of daddy, because she has
            never called me [by that name]. She’s called me daddy.
            I had her on my shoulders. I took her and [Brother]
            everywhere. They’re my children. I love them dearly. I don’t
            let nothing hurt them.
                                          ***
            If you want to find out who the perpetrator of [abuse of Child]
            is, it’s not me.
            I’ve never hurt my daughter. I never would hurt my daughter.
            She took my last name. I put her in the best school. I took care
            of her.
            I watched -- my wife was out doing whatever. My wife did not
            work, and then she put my kids in childcare. I have no idea
            what she did with her day. I’m the one who took care of the
            kids.

N.T. 5/13/13 at 105. Father has no custody or visitation rights with respect to
Child, to his regret. Id. at 130. However, he has 50 to 51 percent custody of
Brother, which has been appealed to the Superior Court. Id.
            The ALJ sustained CYS’ objection to Father’s testimony that Mother
also accused Child’s physician of sexual abuse and directed Father’s counsel to



                                        16
“move on from this point of questioning forward, please.” N.T. 5/13/13 at 112.
Father’s counsel then asked:

             Q.     Did you ever inappropriately touch [Child]?
             A.     Not at all, no.
             Q.     Describe to me -- was there ever an incident where she
                    would have been confused at all?
             A.     Yes, a very specific one that I told [Mother] about and
                    which, I believe, [Mother] used against me.
             Q.     What was that?
             A.     And this was before [Mother] accused me of having sex
                    with [Child], which is obviously not true.
                    [Child] had -- has routine -- has urinary tract infections.
                    [Child], as a result, has lost one half of her kidney, one
                    half of her left kidney. In the process, she would get
                    rashes or turn red. And after baths, we’d put cream --
                    whoever gave the kids a bath would put cream on her.

Id. On one occasion, the cream fell off his hand and hit Child’s labia, causing her
to scream. In the process of removing the cream, he bent down. “My nose was
down.” Id. at 113. Father believed this explained Child’s statement during the
forensic interview that his nose went in her. Finally, Father testified as follows:

             Q.     And just so it’s, I guess, clear: Did you ever put your
                    mouth on --
             A.     No.
             Q.     -- on her vagina?
             A.     No. Not -- not -- no. The only time I ever came near her
                    was that time I was cleaning her out. I don’t -- I -- I
                    mean, I’ve put her on my head -- no -- but I’ve never --
                    No. I’ve never -- I’ve never done anything that either I


                                          17
                    or anybody else in this room would consider sexually
                    inappropriate, if they were there.

N.T. 5/13/13 at 130.
             Father testified that Jill Geissinger, from CYS, asked him to provide
information that might explain Child’s statement. Geissinger told him that “she
was trying to understand what [Child] might have misconstrued.” N.T. 5/13/13 at
118. In response, Father submitted a written list of pornography on his cellphone,
which included a description of the video content.
             Geissinger, a caseworker with CYS, testified as the only rebuttal
witness for CYS. She testified that on April 4, 2011, she received Mother’s report
of sexual abuse allegations against Father. N.T. 5/13/13 at 134. Father called
Geissinger on April 7, 2011, and told her that “he had pornography on his phone
[because Mother] was, pretty much, withholding sex from him and he was able to
view the pornography and masturbate and meet his needs, and he felt that [Child
and Brother] may have seen the pornography on his phone accidentally.” Id. at
135.   She asked Father about the pornography videos on his phone, and he
submitted a written list. However, she denied asking, specifically, for this list.
             Geissinger thought that Mother was credible.         However, she also
acknowledged that Father had been “pretty cooperative” and that Father’s reports
caused her to have concerns about Mother’s mental health.            Id. at 144, 150.
Geissinger stated that she supervised “a lot of visitation between [Father and
Brother] and … could see that [Father] was concerned and playful and – and, you
know, the visits went well.” Id. at 148.
             After the hearings were concluded, a second ALJ, James Bobeck,
Esq., reviewed the record and issued the recommended adjudication.                   He


                                           18
recommended that Father’s appeal be sustained and the indicated report be
expunged from the ChildLine Registry.
            The ALJ found Father and Geissinger credible and found Child and
Mother not to be credible. He found that Child’s testimony was

            not credible on the basis that it appears tainted and influenced
            to some extent by the actions and comments of other persons
            and very possibly initiated by her own mother. Therefore it
            cannot be found credible.

Recommended Adjudication, March 4, 2014, at 12. Finding that Child’s testimony
was “orchestrated” by Mother, the ALJ observed that, in the course of a bitter
custody dispute over Brother, Mother had repeatedly lied and made false
accusations that led to her being held in contempt of court. The ALJ concluded
that the evidence

            demonstrates a clear pattern of other people around
            [Child] either telling her that she was right to speak about
            the allegations, that [Father] was bad, that [Child]
            [should] continue to say the allegations, and [Child’s]
            own testimony became more affirmative as time passed.
Recommended Adjudication at 12. He found that Mother

            was the person who told [Child] that the abuse was
            “inappropriate” and “shouldn’t be done;” which [Child] then
            echoed several times at the Fair Hearing by calling [Father’s]
            behavior “inappropriate.”

Recommended Adjudication at 12.
            The ALJ also found Child not credible because she could not recall
“the year, date, season or general weather conditions around the time of the alleged
abuse.” Recommended Adjudication, Finding of Fact No. 20. In addition, Child
did not remember “if [Father] ever gave her a bath or asked her to take off her

                                        19
clothes in any other situation other than when the alleged abuse occurred.”
Recommended Adjudication, Finding of Fact No. 21. Finally, “[Child] did not
know what [Father’s] ‘private spot’ looked like and did not want to explain what it
looked like.” Recommended Adjudication, Finding of Fact No. 14.8
               The ALJ reviewed the DVD of the forensic interview and found it not
reliable because of Fetcho’s “affirmations.” Specifically, the ALJ explained:

               While the interview was open ended in its questioning, it ended
               with many affirmations by the CYS of [Father’s] alleged
               “wrong” actions and that [Child] was doing a great job by
               telling CYS these allegations and that she must continue telling
               these allegations to other people so they will know of
               [Father’s] bad behavior.

Recommended Adjudication at 11.
               Relying on this Court’s decision in G.V. v. Department of Public
Welfare, 52 A.3d 434 (Pa. Cmwlth. 2012), rev’d, 91 A.3d 667 (Pa. 2014) (G.V.
II),9 ALJ Bobeck concluded that CYS’s burden was to prove by “clear and
convincing” evidence that the sexual abuse took place. He explained why CYS did
not satisfy that burden:

               However, examining the testimony, the testimony is not
               remembered so distinctly or so clear and convincing that the

8
  Child could not describe Father’s genitals at the Fair Hearing; however, she did so at the
forensic interview. In that interview, Child disclosed that Father’s genitals were the same as her
brother’s except that Father’s had hair. CYS argues that any lapses in Child’s memory at the
hearing were attributable to Child’s youth and trauma.
9
  In G.V. II, four days after the Department issued its final order in this matter, the Supreme
Court reversed this Court’s holding that CYS must make its case under the “clear and
convincing” standard of proof. The Supreme Court held that the statutory standard set forth in
Section 6303(a) of the Child Protective Services Law, 23 Pa. C.S. §6303(a), governs expunction
hearings and establishes the standard of proof, which is not the clear and convincing standard of
proof.


                                               20
              undersigned can come to a clear conviction. In this case, the
              testimony and the circumstances surrounding the testimony
              demonstrate a strong likelihood of testimony that was tainted
              and influenced to some degree by the actions and comments of
              other people around [Child].

Recommended Adjudication at 12 (internal footnote omitted).
              On March 4, 2014, the Department adopted in its entirety the
recommended adjudication. On March 13, 2014, CYS filed an Application for
Reconsideration, which was denied by the Secretary of Public Welfare.

                                           Appeal

              On appeal,10 CYS raises five assignments of error by the Department.
First, CYS contends that its evidence proved abuse. Second, it contends that ALJ
Bobeck, who issued the recommended adjudication, could not make credibility
determinations because he did not preside over the evidentiary hearing and, thus,
did not have the opportunity to observe witness demeanor. Third, CYS contends
that the Department’s irrelevant findings about a custody battle between Father and
Mother prejudiced the outcome. Fourth, it contends that the Department erred in
omitting any discussion of Dr. Esteve’s testimony, which it believes supports the
indicated report. Finally, CYS contends that the Department erred in applying the
“clear and convincing” standard of proof.




10
  This Court’s review determines whether constitutional rights were violated, whether errors of
law were committed, or whether necessary findings of fact are supported by substantial evidence.
A.P. v. Department of Public Welfare, 98 A.3d 736, 741 n.2 (Pa. Cmwlth. 2014). Substantial
evidence is such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion. Fiore v. Department of Labor and Industry, 585 A.2d 994, 996 n.2 (Pa. 1991).


                                              21
                          Child Protective Services Law

             An expungement hearing, or “Fair Hearing,” determines the accuracy
of information in an indicated report. Section 6341(c.2) states, in relevant part, as
follows:

             A hearing shall be scheduled according to the following
             procedures:
                   (1) Within ten days of receipt of an appeal
                   pursuant to this section, the department shall
                   schedule a hearing on the merits of the appeal.
                   (2) The department shall make reasonable efforts
                   to coordinate the hearing date with both the
                   appellee and appellant.
                   (3) After reasonable efforts required by paragraph
                   (2) have been made, the department shall enter a
                   scheduling order, and proceedings before the
                   Bureau of Hearings and Appeals shall commence
                   within 90 days of the date the scheduling order is
                   entered, unless all parties have agreed to a
                   continuance. Proceedings and hearings shall be
                   scheduled to be heard on consecutive days
                   whenever possible, but if not on consecutive days,
                   then the proceeding or hearing shall be concluded
                   not later than 30 days from commencement.
                   (4) The department or county agency shall provide
                   a person making an appeal with evidence gathered
                   during the child abuse investigation within its
                   possession that is relevant to the child abuse
                   determination, subject to sections 6339 (relating to
                   confidentiality of reports) and 6340 (relating to
                   release of information in confidential reports).
                   (5) The department or county agency shall bear the
                   burden of proving by substantial evidence that the
                   report should remain categorized as an indicated
                   report.

                                         22
23 Pa. C.S. §6341(c.2).
              The accuracy of a report turns, in large part, on the credibility of
testimonial evidence. R. v. Department of Public Welfare, 636 A.2d 142, 144-45
(Pa. 1994). The county agency bears the burden of proving that the actions of the
alleged perpetrator constitute child abuse within the meaning of the statute. B.J.K.
v. Department of Public Welfare, 773 A.2d 1271, 1275 (Pa. Cmwlth. 2001). This
is done with substantial evidence of abuse that outweighs contrary evidence.
Specifically, Section 6303(a) defines “substantial evidence” as:

              [e]vidence which outweighs inconsistent evidence and which a
              reasonable person would accept as adequate to support a
              conclusion.

23 Pa. C.S. §6303(a).
              To meet this standard, “the child’s testimony must be of such a
quality” to allow the factfinder to conclude that it outweighs inconsistent evidence.
In re S.H., 96 A.3d 448, 462 (Pa. Cmwlth. 2014). In re S.H. considered the
application of the statutory standard to a case where the child victim’s testimony
formed the sole basis for the finding of sexual abuse, i.e., there was no physical
evidence of abuse. Under the statutory standard of proof, we explained, first, that
all of the child’s testimony must be considered, not just the selective parts that
described abuse. Second, testimony that provides information that is generally
outside the knowledge of a young child is probative of abuse.11 Third, the child’s

11
  A child’s statements about sexual acts, generally outside the knowledge of a young child, will
be probative of sexual abuse. In In re E.A., 82 A.3d 370, 372 (Pa. 2013), a young child used a
doll to illustrate a sexual act. In D.W. v. Department of Public Welfare, (Pa. Cmwlth., No. 922
C.D. 2013, filed March 11, 2014), a six-year-old child produced an anatomically correct drawing
of a penis. This standard has little value here because Child was exposed to pornographic
videos.


                                              23
statement of abuse must not be elicited by leading questions and should be free of
pre-hearing coaching.
             It is axiomatic that the Department is the factfinder in expungement
appeals and responsible for credibility determinations. F.V.C. v. Department of
Public Welfare, 987 A.2d 223, 228 (Pa. Cmwlth. 2010).                   Pointedly, the
Pennsylvania Supreme Court has explained:

             Credibility determinations are within the exclusive province of
             the [factfinder] and findings of fact can be overturned only if
             they are arbitrary and capricious.
                                               ***
             The weight to be accorded the various statements made by
             Appellant and their credibility is exclusively a function for the
             finder of fact and not the reviewing court …. [T]he
             Commonwealth Court exceed[s] its scope of review [where it]
             substitute[s] its judgment as to the credibility and weight to be
             given [the] testimony[.]

Lehigh County Vo-Tech School v. Workmen’s Compensation Appeal Board
(Wolfe), 652 A.2d 797, 800-01 (Pa. 1995).
             A child’s accusations of abuse must be evaluated carefully in light of
the fact that a child is vulnerable to adult influence. “Taint” is defined as

             the implantation of false memories or the distortion of real
             memories caused by interview techniques of law enforcement,
             social service personnel, and other interested adults, that are so
             unduly suggestive and coercive as to infect the memory of the
             child....

Commonwealth v. Delbridge, 855 A.2d 27, 35 (Pa. 2003). In Delbridge, the
Supreme Court explained that a child’s testimony is incompetent “where there is
some evidence that improper interview techniques, suggestive questioning,
vilification of the accused and interviewer bias may have influenced a child
                                          24
witness to such a degree that the proffered testimony may be irreparably
compromised.” Id. at 39 (emphasis added). If witness’s memory of the event has
been tainted, this renders the testimony about the event incompetent. Id. at 40. A
fortiori, if testimony is incompetent, it cannot be found credible.
                                      Analysis

             CYS contends that it proved that Father abused Child because Child
stated on direct examination that Father made her do the “stuff” she saw people
doing on his cellphone; that she was naked; and that this “stuff” took place in the
attic at the family home. Child stated that she touched Father’s private parts,
although she could not describe what she meant by “private parts.” N.T. 3/27/13 at
77-78. For this testimony to have probative value, it must be found credible. ALJ
Bobeck did not believe Child or Mother but did believe Father and the CYS
caseworker, Jill Geissinger.
             Regarding credibility, CYS acknowledges in its brief that “credibility
determinations in expungement proceedings are made by the factfinder and are not
subject to appellate review.” CYS Brief at 17. However, CYS argues that ALJ
Bobeck’s credibility determinations should be redone because ALJ Nause observed
the witnesses as they testified.         By contrast, ALJ Bobeck’s credibility
determinations were made “on a cold record,” and, as such, must be rejected. Id.
We disagree.
             In R. v. Department of Public Welfare, 636 A.2d 142, an alleged
perpetrator of sexual abuse argued that he was denied due process because the
Department made credibility determinations about witnesses that it did not see or
hear testify. The Supreme Court rejected this argument:

             [T]he Office of Hearings and Appeals functions as the finder of
             fact in expungement hearings. It was designated as such by the
                                        25
             Secretary of the Department of Public Welfare, 55 Pa. Code
             §3490.106(c), who is authorized to appoint a designee to
             perform her statutorily assigned duties to find facts and decide
             whether to expunge an indicated report.
             Because the Office of Hearings and Appeals, not the hearing
             examiner, is the ultimate finder of fact in this case, it is of no
             moment that the hearing examiner who issued the Adjudication
             and Recommendation did not hear the testimony given during
             the first four days of hearings. The hearing examiners are
             assistants who are constitutionally permitted to help the agency
             by taking, sifting through, and analyzing evidence. The critical
             issue is whether there are sufficient safeguards, as measured by
             Peak [v. Unemployment Compensation Board of Review, 501
A.2d 1383 (Pa. 1985)], to protect against arbitrary action by the
             Office of Hearings and Appeals.

R., 636 A.2d at 145 (internal citations and footnote omitted). In short, the Bureau
of Hearings and Appeals is the ultimate factfinder, not the ALJ. Here, the Bureau
adopted the credibility determinations of ALJ Bobeck, who issued the
recommended adjudication.
             ALJ Bobeck did not observe the witnesses testify, but this does not
mean that he could not make credibility determinations. It means only that he had
to explain his credibility determinations by identifying his reasons for accepting or
rejecting a particular witness’s testimony. McElwee v. Southeastern Pennsylvania
Transportation Authority, 948 A.2d 762, 774 n.10 (Pa. 2008). Notably, in Casne v.
Workers’ Compensation Appeal Board (Stat Couriers, Inc.), 962 A.2d 14, 19 (Pa.
Cmwlth. 2008), this Court further explained that “even where [the factfinder] has
based a credibility determination on a cold record, substantial deference is due.”
             Here, ALJ Bobeck explained his credibility determinations in some
detail:

             [T]he record demonstrates that the alleged abuse first came to
             light when [Mother] found pornography on [Father’s] phone.
                                         26
[Mother] questioned her children about the pornography on the
phone, which they saw. There is no dispute that the children
saw pornography on [Father’s] phone. However, [Mother] then
began asking [Child] if [Father] had sexually abused her, from
which [Child] allegedly responded that [Father] had sexually
abused her.
When [Child] spoke with Ms. Fetcho, [Child] thought that
[Father] had licked her. It is noted that this interview took
place only a month after the alleged time frame for the sexual
abuse. [Child] thought [Father] licked her because his nose and
chin were by her vagina. After the interview, Ms. Fetcho told
[Child] that she was a hero, that she did not do anything
wrong, that her dad was bad, and that [Child] needed to help
her tell other people about the bad things that her father did.
While the interview was open ended in its questioning, it ended
with many affirmations by [Ms. Fetcho] of [Father’s] alleged
“wrong” actions and that [Child] was doing a great job by
telling CYS these allegations and that she must continue telling
these allegations to other people so they will know of [Father’s]
bad behavior.
The affirmations become important because at the time of the
Fair Hearing which took place almost two years later in March
2013, [Child] testified definitively that [Father] licked her.
Furthermore, during this two year time period, [Mother] made
false accusations of child pornography possession against
[Father], which were unfounded. [Mother] also first told
[Child] that the behavior was inappropriate. Furthermore, a
very contentious and protracted custody battle between the
[Father] and [Mother] continued. It is also noted that [Child]
testified that [Father] only hurt her when he hit her once, and
that [Mother] was the person who told [Child] that the alleged
abuse was “inappropriate” and “shouldn’t be done,” which
[Child] then echoed several times at the Fair Hearing by calling
[Father’s] behavior “inappropriate.” As a result of these
circumstances, the hearing record demonstrates a clear pattern
of other people around [Child] either telling her that she was
right to speak about the allegations, that [Father] was bad, that
[Child should] continue to say the allegations, and [Child’s]
own testimony became more affirmative as time passed in this
case.


                           27
            As a result of relying only on the testimony of [Child] the
            testimony must be so credible, that the facts to which [Child]
            has testified are remembered distinctly, and that the testimony
            is so clear and convincing as to enable either a judge or jury to
            come to a clear conviction, without hesitancy, of the truth of the
            precise facts in issue.      See Suber at 682.         [Suber v.
            Pennsylvania Commission on Crime and Delinquency, 885
A.2d 678, 682 (Pa. Cmwlth. 2005)] However, examining the
            testimony, the testimony is not remembered so distinctly or so
            clear and convincing that the undersigned can come to a clear
            conviction. In this case, the testimony and the circumstances
            surrounding the testimony demonstrate a strong likelihood of
            testimony that was tainted and influenced to some degree by the
            actions and comments of other people around [Child].
            As a result, [Child’s] testimony is not credible on the basis that
            it appears tainted and influenced to some extent by the
            comments of other persons and very possibly initiated by her
            own mother.        Therefore, it cannot be found credible.
            [Mother’s] testimony is also not credible on the basis that she
            has made false allegations in the past against [Father], and it is
            clear that she was involved to some extent in [Child’s]
            testimony despite her testimony to the contrary.
            Furthermore, [Father] testified in a very straightforward and
            clear manner. He candidly admitted to having pornography on
            his phone and also that he had bathed [Child] and touched her
            vagina once with cream to heal a rash. He was forthright with
            the CYS investigators at all times, and his testimony was not
            contradicted in any way.
            Therefore, in this case, CYS has not presented clear and
            convincing evidence of sexual abuse occurring in this case. In
            accordance with the foregoing, [Father’s] appeal should be
            sustained. A recommendation will be made to the Regional
            Manager consistent with these findings and conclusions.

Recommended Adjudication at 11-12 (emphasis added).
            As this discussion shows, ALJ Bobeck’s decision to reject Child’s
testimony was based, at least in part, upon the demands of the clear and convincing
standard of proof. To meet this standard, testimony must be so clear and distinct
                                        28
that the factfinder can “come to a clear conviction, without hesitancy, of the truth
of the precise facts in issue.” Recommended Adjudication at 12. ALJ Bobeck
concluded that Child’s testimony did not meet this standard.
             In G.V. II, 91 A.3d 667, our Supreme Court reversed this Court’s
holding that an indicated report of child abuse must be proved under the clear and
convincing standard of proof. It held, instead, that Section 6303(a) of the Child
Protective Services Law, 23 Pa. C.S. §6303(a), governs the standard of proof in
expunction hearings. In his concurring opinion, Justice Baer explained that the
statutory standard is the “well-known civil standard of preponderance of the
evidence.” Id. at 679 (Baer, J., concurring). In a second concurring opinion, now
Chief Justice Saylor agreed with Justice Baer on this point and cautioned against
conflating the statutory standard at 23 Pa. C.S. §6303(a) with the “substantial
evidence standard prevailing on appellate review under Section 704 of the
Administrative Agency Law, 2 Pa. C.S. §704.” Id. at 674 (Saylor, J., concurring).
He explained the material difference.         The statutory standard incorporates a
“weighing dynamic.” Id. By contrast, “[t]raditional appellate substantial-evidence
review ... omits all such weighing – instead, this deferential form of review entails
only an examination of whether the evidence, viewed in a light most favorable to
the prevailing party, is adequate to support the administrative agency’s factual
findings.” Id.
             In sum, the standard of proof is preponderance of the evidence, and
the standard for substantial evidence presented in an expunction hearing is

             [e]vidence which outweighs inconsistent evidence and which a
             reasonable person would accept as adequate to support a
             conclusion.

                                         29
23 Pa. C.S. §6303(a). Whether evidence meets a prescribed standard of proof is
“always a question of law and therefore reviewable by the appellate court.”
Stafford v. Reed, 70 A.2d 345, 346 (Pa. 1950).
               ALJ Bobeck invoked the clear and convincing standard of proof in
making his determination that Child was not credible. This was correct at the time,
but it is no longer. Accordingly, we must remand for an evaluation of the record
evidence using the correct standard of proof and the statutory standard for
substantial evidence, which is “[e]vidence which outweighs inconsistent evidence
and which a reasonable person would accept as adequate to support a conclusion.”
23 Pa. C.S. §6303(a). Application of this standard involves a “weighing dynamic.”
G.V. II, 91 A.3d at 674.
               ALJ Bobeck’s second reason for rejecting Child’s testimony was that
“it appears tainted and influenced to some extent by the comments of other persons
and very possibly initiated by her own mother.” Recommended Adjudication at
12.    The Department argues that the ALJ’s credibility determinations are
dispositive under any standard of proof. See Delbridge, 855 A.2d at 39 (explaining
that where “some evidence” of “suggestive questioning, vilification of the accused
and interviewer bias may have influenced a child witness” it constitutes taint).12 A
child’s testimony that is tainted, the Department argues, cannot be credited.13

12
   ALJ Bobeck found that the questions Kristen Fetcho put to Child were not leading. However,
at the end of the interview, Fetcho told Child “that her dad was bad” and that Child needed to
“tell other people about the bad things that [Father] did.” Recommended Adjudication at 11.
13
   Both Child and Mother testified that Mother asked Child about inappropriate videos and then
moved on to the question of whether Child had been inappropriately touched by Father. Dr.
Esteve also testified that Mother volunteered that her first question of Child was whether “[Child
was] inappropriately touched by [Father].” N.T. 5/13/13 at 31.
(Footnote continued on the next page . . .)
                                               30
               CYS does not argue that tainted testimony can be credited. Rather, it
argues that ALJ Bobeck erred because his finding of taint did not consider the
factors identified by Dr. Esteve. He explained that a child who has suffered trauma
will be reluctant to discuss the trauma.            CYS believes Child’s reluctance to
describe the “inappropriate stuff” at the hearing demonstrates that her testimony
was not influenced by others but, rather, was the result of trauma. CYS argues that
“if Dr. Esteve’s testimony had been considered, the appeal of [Father] would have
been denied.” CYS Brief at 21.
               An ALJ is not required to address all the evidence that is presented.
A.P. v. Department of Public Welfare, 98 A.3d 736, 744 (Pa. Cmwlth. 2014);
Pistella v. Workmen’s Compensation Appeal Board (Samson Buick Body Shop),
633 A.2d 230, 234 (Pa. Cmwlth. 1993) (factfinder must “make crucial findings of
fact on all essential issues necessary for [appellate] review … but is not required to
address specifically each bit of evidence offered”). It was not error for ALJ
Bobeck to omit the substance of Dr. Esteve’s testimony when evaluating Child’s
credibility.



(continued . . .)
    In his custody report, Dr. Esteve noted that Mother described her questions of child as
follows: “Did you ever see on [Father’s] phone, movies?” “Were the people naked?” “Did
[Father] ever touch you in your private areas?” “Did you ever touch [Father].” Certified Record,
Item No. 3, Exhibit A-2, at 5. None of these questions were “open-ended” but, rather, sought
confirmation. Child responded “yes” to each one. Id.
   In addition to Father, Mother named three other persons, including Child’s biological father,
as pedophiles. The custody report noted that Mother accused Father of abusing Brother during a
supervised visit. Certified Record, Item No. 3, Exhibit A-2, at 9. CYS did not issue an indicated
report on this claim. Id. at 45.



                                               31
              However, because we are remanding this case, the factfinder may
consider Dr. Esteve’s testimony. This testimony could support a conclusion that
Child’s hesitancy and lack of specificity at the hearing indicated trauma. On the
other hand, Dr. Esteve’s testimony could also support the conclusion that Mother
tainted Child’s testimony. Dr. Esteve testified that Mother volunteered that her
questions of Child were leading, and she was the first to question Child. Dr.
Esteve also questioned the reliability of the forensic interview, noting that had
Child been abused by Father, it is unlikely she would have revealed this
information early in her first encounter with Fetcho, a stranger.14
              In short, upon remand, the factfinder may consider Dr. Esteve’s
testimony. However, if the factfinder chooses to do so, he must consider all of Dr.
Esteve’s testimony, not just that testimony CYS has cited.15

                                         Conclusion

              We reject the conclusory argument by CYS that Child’s testimony
proved abuse because it overlooks the fact that the ALJ did not find that testimony
credible.    Likewise, we reject CYS’ contention that an ALJ may not make
credibility determinations on a cold record. Finally, we reject CYS’ argument that


14
   Dr. Esteve also addressed the correlates of a pedophile and why he did not believe Father was
a pedophile.
15
  CYS challenges ALJ Bobeck’s finding that Father and Mother “underwent a long, contentious
custody dispute[.]” Recommended Adjudication at 6, Finding of Fact No. 25. CYS’ one-
paragraph argument asserts that the custody dispute was not an item in dispute in the Fair
Hearing and by noting this item, the outcome of the case was prejudicial. CYS does not
challenge the fact itself. Mother and Father were engaged in a long, contentious custody dispute
over Brother’s custody, not Child’s custody. CYS fails to explain how this finding of fact
prejudicially influenced the outcome of the case and, accordingly, we reject this claim of error.


                                               32
the ALJ’s reference to the custody dispute between Mother and Father was
somehow prejudicial.
            To be consistent with G.V. II, we remand this matter for a new
decision that applies the correct standard of proof to the evidence, including
credibility determinations.   In doing so, the factfinder may consider all the
evidence, including the testimony of Dr. Esteve.

                                             ______________________________
                                             MARY HANNAH LEAVITT, Judge




                                        33
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carbon County Children and Youth        :
Services,                               :
                 Petitioner             :
                                        :   CASE SEALED
           v.                           :   No. 533 C.D. 2014
                                        :
Department of Public Welfare,           :
                 Respondent             :


                                   ORDER


           AND NOW, this 19th day of October, 2015, the order of the
Department of Public Welfare, dated March 4, 2014, is hereby VACATED and the
matter is REMANDED in accordance with the attached opinion.
           Jurisdiction relinquished.

                                              ______________________________
                                              MARY HANNAH LEAVITT, Judge
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Carbon County Children                        :
and Youth Services,                           :
                  Petitioner                  :
                                              :
              v.                              :
                                              :    CASE SEALED
Department of Public Welfare,                 :    533 C.D. 2014
                 Respondent                   :    Submitted: September 26, 2014

BEFORE:       HONORABLE BERNARD L. McGINLEY, Judge
              HONORABLE MARY HANNAH LEAVITT, Judge
              HONORABLE P. KEVIN BROBSON, Judge

OPINION NOT REPORTED

CONCURRING AND DISSENTING
OPINION BY JUDGE McGINLEY                          FILED: October 19, 2015
              I agree with the Majority’s ultimate conclusion that this matter
must be remanded for application of the correct standard espoused in G.V.
II. However, that is the sole extent to which I join.


              The crux of this appeal is ALJ Bobeck’s1 rejection of the
credibility of Child and Mother based on his review of a “cold record.” ALJ
Bobeck concluded that Child’s testimony was “tainted” by the forensic
interviewer, Ms. Fetcho, and by Mother, whom he found invented the
allegations in order to secure custody of her other child. He also found
Child not credible for various reasons.



       1
         I am aware that the Bureau of Hearings and Appeals functions as the finder of
fact in expungement hearings. R., 636 A.2d at 145. However, because the Bureau
adopted ALJ Bobeck’s recommendation in its entirety without discussion, I refer directly
to ALJ Bobeck’s findings and explanations.
             Clearly, our appellate function requires us to conduct a
meaningful review of ALJ Bobeck’s rationale for his conclusions, his
explanations and logic, and to make certain that findings were supported by
substantial evidence. Substantial evidence does not consist of misconstrued
or mistaken testimony.      While the Majority is content to remand for
application of the “preponderance of the evidence” standard, I, on the other
hand, do not agree that this Court is required to sit by while a factual finding
in support of a credibility determination lacks any basis in the record. The
Majority does not hold ALJ Bobeck and the Bureau to the appropriate
standard and fails to ensure that the credibility and factual analysis was
properly conducted.


             Whenever a fact finder has not observed the witness testify and
cannot assess witness demeanor, the reasons for rejecting a witness’s
credibility must be supported by the record; otherwise, this Court may reject
them. Spencer v. City of Reading Charter Bd., 97 A.3d 834 (Pa. Cmwlth.
2014); Agostino v. Township of Collier, 968 A.2d 258, 263–264 (Pa.
Cmwlth. 2009); Casne v. Workers’ Compensation Appeal Board (Stat
Couriers, Inc.), 962 A.2d 14, 19 (Pa. Cmwlth. 2008). Here, even a cursory
review of the record reveals that ALJ Bobeck’s findings of fact lack cogent
support. There must be new credibility determinations and new findings of
fact; findings that are based on a thorough and accurate reading of the
record.




                                    BLM-2
             Further, I believe that this Court is able to determine that the
record was insufficient to establish as a matter of law that Child’s testimony
was tainted or that Child was incompetent to testify. Thus, I disagree with
the Majority that it is necessary for the fact-finder to revisit the issue of
“taint” on remand.


                           I. Taint by Ms. Fetcho
             One of the key reasons ALJ Bobeck “disbelieved” Child’s
testimony was because “it appear[ed] tainted and influenced to some degree
by the actions and comments of other persons and very possibly initiated by
her own mother. Therefore it cannot be found credible.” Recommended
Adjudication, at 12.


             “Taint” is defined as “the implantation of false memories or the
distortion of real memories caused by interview techniques of law
enforcement, social service personnel, and other interested adults, that are so
unduly suggestive and coercive as to infect the memory of the child ....”
Commonwealth v. Delbridge, 855 A.2d 27, 40 (Pa. 2003). “[T]aint is a
matter properly examined during a competency determination as it goes to
the question of whether the child has the memory capacity to retain an
independent recollection of the occurrence.” Delbridge, 855 A.2d at 34.


             In Delbridge, the Supreme Court explained:

             In order to trigger an investigation of competency
             on the issue of taint, the moving party must show
             some evidence of taint. Once some evidence of

                                   BLM-3
               taint is presented, the competency hearing must be
               expanded to explore this specific question. During
               the hearing the party alleging taint bears the
               burden of production of evidence of taint and the
               burden of persuasion to show taint by clear and
               convincing evidence. Pennsylvania has always
               maintained that since competency is the
               presumption, the moving party must carry the
               burden of overcoming that presumption…. [A]s
               with all questions of competency, the resolution of
               a taint challenge to the competency of a child
               witness is a matter addressed to the discretion of
               the trial court.
Id. at 40–41 (internal citations omitted).


               “An allegation that the witness's memory of the event has been
tainted raises a red flag regarding competency, not credibility.” Delbridge,
855 A.2d at 43.


               Here, ALJ Bobeck concluded that the alleged “taint” affected
Child’s “credibility” when actually, it went to her “competency.”2
Notwithstanding this error, even if ALJ Bobeck had addressed taint as an
issue of competency as opposed to credibility, I do not believe that J.K. met
his burden of showing evidence of taint as required by Delbridge. ALJ


       2
         When a moving party presents some evidence of taint in a criminal proceeding
involving child sexual abuse, the trial court must conduct a “competency hearing.”
Delbridge. In this expungement proceeding, at the commencement of the hearing, ALJ
Nause questioned Child in camera and initially determined Child to be competent based
on her ability to decipher between truth and a lie, to recall the incident and articulate what
happened. ALJ Nause did not explore the issue of the Child’s taint during her initial in
camera examination of Child. However, at the request of J.K.’s counsel, ALJ Nause
allowed J.K.’s counsel the opportunity to prove during the hearing that the Child was
incompetent due to taint.
                                          BLM-4
Bobeck’s conclusion that Child’s testimony was tainted was not supported
by the record.


             ALJ Bobeck concluded that Child’s testimony was tainted
because Ms. Fetcho’s “affirmations” improperly encouraged Child to be
more ardent or more certain as time passed.


             Putting aside the manner of the supposed taint, the basic
underlying rationale for ALJ Bobeck’s finding Child’s testimony was tainted
was in error. The “result” of an alleged “taint” did not happen as articulated
by ALJ Bobeck. Regardless of how a taint may come about, there first must
be some sign or indication that there was a taint in order to make the former
analysis relevant. CYS argues that Child’s testimony was consistent and
that Child recalled the specifics in detail, including when, where and how
often it happened, who was present, how J.K.’s body and the Child’s body
were positioned, her belief that J.K.’s nose was inside her because “she
always saw his chin.” In summary, there was no sign or “red flag” that
Child’s testimony was influenced in any way, that she was merely repeating
what someone else said to her, or that her recollections were not her own.
According to ALJ Bobeck, however, “Ms. Fetcho’s affirmations become
important because at the time of the Fair Hearing which took place
almost two years later in March 2013, M.K. [Child] testified definitively
that Appellant [J.K.] licked her.” Recommended Adjudication, at 11.
(Emphasis added.)




                                   BLM-5
             Contrary to ALJ Bobeck’s finding, Child’s testimony at the
forensic interview and expungement hearing were entirely consistent. First,
Child did not testify definitely at the expungement that J.K. licked her.
Rather, the person who testified at the expungement hearing that J.K.
“licked” Child was Ms. Fetcho. Child’s testimony at the expungement
hearing was actually less specific than what she described at her forensic
interview (she stated a number of times at the expungement hearing that she
did not want to explain it and that it was “hard” for her to explain).
Consistent with her forensic interview, Child testified at the expungement
hearing that J.K. asked her to do “inappropriate” things with her “pee-pee.”
J.K told her to take her clothes off and she did. J.K. told her to lick “by his
private parts” and she did. When asked if J.K. touched her anywhere, Child
responded: “Yes…[i]n my private spot.” H.T. 3/27/13 at 72; R.R. at 73a.
Child testified at the expungement hearing that J.K. had her watch
pornographic videos, which J.K., himself, testified the videos included oral
sex. And, she said that J.K. “told me if I would do it, then he would let me
play a game on the computer.” H.T. 3/27/13 at 43; R.R. at 44a.


             After viewing the forensic interview (DVD/Exhibit C-1), there
is no evidence whatsoever to support ALJ Bobeck’s conclusion that Child’s
testimony at either the forensic interview or at the expungement hearing was
tainted or that she was coached or told what to say. Dr. Esteve explained:
“Young children whose testimony will be tainted will use language that is
not their own, language that, in essence, has been presented to them by other




                                   BLM-6
individuals … when asked very specific points, they are more likely to have
difficulty.” N.T. 5/13/13 at 27.


             Here, Child presented extremely detailed testimony at the
forensic interview. She had no difficulty whatsoever answering specific
questions. When describing the events, she used language appropriate for a
seven year old.    She was shy and soft spoken. She was focused. She
actually corrected Ms. Fetcho at one point. Child was consistent. Her
answers to questions were spontaneous and appropriate.


             Child understood that she was at the forensic interview “to talk
about what happened with daddy.” Child stated it “happened more than one
time” and that it “happened in the same place” which was the “attic” and
that “it wasn’t the computer room when he and I were doing it.” When
asked what happened in the attic, Child stated “we would do the little thing”
and that “it was always the same thing.” When asked to describe what the
“little thing” was, Child stated “my dad tells me to do what he likes and
stuff.” When asked what kind of stuff, Child stated “he makes me lick his
pee-pee.” When asked what her daddy’s pee-pee looked like, Child stated
that it was “the same as [Brother’s].”      When asked if there were any
differences between Brother’s and J.K.’s penises, Child said “there was only
one thing – it was hairier [sic].” When asked if it was pointing down or up,
Child stated it was “pointing up.” When asked what J.K. would ask her to
do, Child stated “he made me lick it and play with it by pulling it and stuff.”
Child stated that J.K. asked her to touch “the round part of it” and


                                   BLM-7
demonstrated with a hand motion how she rubbed it. When asked if her
daddy did anything to her, Child stated “he was doing something to me but
by accident he hurted [sic] me” and “he told me to turn around. I thought he
was licking it and accidently his nose slipped into the middle of it. I thought
that because I always saw his chin.” She was on her “belly” when this
happened. When asked what “daddy” was wearing Child indicated nothing.
“We both took off our clothes.” When Ms. Fetcho began a question with:
“when daddy was licking you…” Child interrupted and stated: “I thought he
did but he was really rubbing his nose.” When asked if daddy ever showed
her pictures, or movies or anything Child stated that her daddy showed her
videos on his phone of “big people” licking each other’s “pee-pees.” J.K.
took Child into the attic on a bed and had her touch and “lick his penis.”
Child stated that when these incidents occurred, Child and J.K. were both
naked. Sometimes her two-year old brother [Brother] was in the room
playing with toys. She also stated that daddy told her not to tell because “he
would be in trouble, and he is.” DVD, Exhibit “C-1.”


             As CYS argues, not one of the indicators set forth by Dr. Esteve
was present. ALJ Bobeck pointed to nothing in Child’s forensic interview
that would support a conclusion that Child’s testimony did not reflect her
own independent recollection of events.         His conclusion that Child’s
testimony at the expungement hearing was tainted was clearly based on his
misperception that Child’s testimony changed from the forensic interview to
the expungement hearing.




                                   BLM-8
             Turning briefly to the manner of the alleged taint caused by
Ms. Fetcho’s statements at the forensic interview, ALJ Bobeck found that at
the end of the interview Ms. Fetcho told the Child that “her dad was bad.”
Recommended Adjudication at 11.


             Commonwealth v. Davis, 939 A.2d 905, 911 (Pa. Super. 2007),
provides an example of a child’s “tainted” testimony and a police interview
that was “pointed,” “leading” and “suggestive.” There, Mark Davis was
charged with offenses arising from the alleged sexual contact with his son,
J.D., who was nine years old. The Commonwealth alleged that one morning
while Davis was lying in bed reading the Bible with J.D., he read the word
“circumcision” and asked J.D. if he knew what that meant. Davis explained
circumcision, at which point, the Commonwealth alleged, Davis exposed
himself and had inappropriate physical contact with J.D. J.D. reportedly told
his mother about the incident and she contacted police. Davis, 939 A.2d at
906.   The police interview was conducted by a detective.          Before any
questions were posed, the detective began the interview with: “All right.
Relax, little guy. I know this is tough. I know dad has done some things
that weren’t appropriate and that’s what we’re going to talk to you about.
Okay?” Davis, 939 A.2d at 908 (Emphasis in original.) The detective asked
J.D. generally to describe things that his father had done that he “didn’t think
was [sic] right.” Id. at 911. J.D. responded but did not refer to any sexual
incidents. The detective then attempted to focus J.D.’s attention to the
“circumcision incident.”




                                    BLM-9
            Q.    I want you to tell us about a time where
            you’re in bed and your dad’s reading you a story
            from the Bible.

            A.    Mostly in the morning.

            Q.    Did anything strange happen to you while he
            was reading the Bible to you while you guys were
            in bed?

            A.    Nothing I remember.

            Q.    Was there ever a time your dad was reading
            you a story in the Bible that had to do with
            circumcision?

            A.    Yes.

            Q.    What happened then?

            A.     (Inaudible). And he was showing his,
            touching and feeling and then he said to me like
            you do it, but I was like really scared, no to, right
            then, so then he did it for me and tried telling me
            to do it.

            Q.    When he pulled down his pants, what was
            he doing to his penis?

            A.    He was touching it and telling me where it is
            and stuff.
Davis, 939 A.2d at 908-909.


            The detective then went on to ask J.D. a number of leading
questions about his father’s anatomy and “introduced a sexual vocabulary
previously absent from J.D.’s account.” Davis, 939 A.2d at 911. Before the
interview was concluded, the detective made some “derogatory remarks”
about Davis indicating to J.D. that his dad was “done,” not to “worry about

                                  BLM-10
dad being mad” and that his dad “should be mad because he did something
wrong.” Davis, 939 A.2d at 909-910.


             The case was held for court and Davis requested a competency
hearing. At the competency hearing, J.D.’s unprompted recollection of the
event was “extremely limited.” He did not remember the “circumcision
incident.”    The trial court found that when J.D. testified after the
Commonwealth “refreshed” J.D.’s memory with the transcript of the police
interview, J.D.’s testimony was “nothing more than a regurgitation of the
words, descriptions and concepts that had been suggested to him by the
detective, not an independent recollection of the events themselves.” Davis,
939 A.2d at 911. The trial court found that J.D.’s testimony was tainted and
excluded it. The Superior Court concluded that the trial court did not abuse
its discretion in finding that J.D.’s testimony was tainted and that he lacked
the capacity to testify.


             Here, unlike in Davis, Child never indicated at the
expungement hearing that she did not remember the incident. There was no
indication that she was merely regurgitating something Ms. Fetcho or
Mother told her. There was no need to use the transcript of Child’s forensic
interview to refresh her memory at the expungement hearing.           Child’s
substantive account of events was consistent with what she relayed in her
forensic interview.




                                  BLM-11
               Furthermore, a review of the forensic interview (DVD/Exhibit
C-1) reveals that, contrary to ALJ Bobeck’s finding, Ms. Fetcho did not say
“her dad was bad” or anything else remotely improper or inappropriate. She
asked opened-ended questions. Not one question was leading.3 She did not
criticize or disparage J.K.          Child’s statements were unprompted and
voluntary. Furthermore, the subject “affirmations” that ALJ Bobeck talks
about were made after the Child independently and lucidly articulated the
sexual abuse in order to reassure the Child, who was seven years old at the
time, that she had done nothing wrong. When asked if the Child loved her
“daddy” the Child stated that she did. Ms. Fetcho told Child that “do you
know that you did nothing wrong” and “you’re not in trouble” and “you’re a
hero because you are going to help us stop daddy from doing that to you, or
anyone else, anymore.” DVD, Exhibit C-1. Ms. Fetcho took a moment to
reassure the Child that she did nothing wrong, praised her for being brave
and told her she was a hero and that it was important for her to continue to
be cooperative.


                                II. Taint By Mother
               Despite Child’s unprompted and independent recollection of the
events and ALJ Nauhaus’ conclusion that Child was competent to testify,4

       3
          The Majority actually perpetuates the error because it categorically accepts this
as fact in footnote 12, and advocates that the question was “leading.” Both ALJ Bobeck
and the Majority are wrong because Ms. Fetcho never stated to Child that “her dad was
bad.”
        4
           Compare Commonwealth v. Davis, 939 A.2d 905, 911 (Pa. Super. 2007)
(minor’s testimony regarding alleged sexual abuse was nothing more than a regurgitation
of the words, descriptions and concepts that had been suggested to him by the detective,
not an independent recollection of the events themselves.)
                                        BLM-12
the Majority encourages the fact finder on remand to consider all of Dr.
Esteve’s testimony because it “could” support that Mother tainted Child’s
testimony.    Specifically, the Majority cites to portions of Dr. Esteve’s
“custody report” in a completely unrelated proceeding, in which he describes
in his own words Mother’s account of how she learned of the alleged sexual
abuse. However, Dr. Esteve did not observe the Child testify either at the
forensic interview or the expungement hearing and could offer no opinion as
to whether the Child was “competent” to testify or whether Child’s
testimony appeared to be tainted in the first place. He did not watch Ms.
Fetcho’s interview and did not opine that her interview techniques were
“unduly suggestive or coercive as to infect the memory of the child.” Davis,
939 A.2d at 911.


              Even when considering all of Dr. Esteve’s testimony on the
issue of the supposed manner of the taint, it has no bearing on the threshold
issue of whether Child’s testimony bore the tell-tale signs of taint. In fact, as
CYS points out, most of his opinions actually belie the conclusion that
Child’s testimony was tainted. The only opinion of Dr. Esteve that could
remotely support the conclusion that Child’s testimony was tainted was his
opinion that children who have been tainted “will use language that’s not
their own.”     ALJ Bobeck concluded that Child’s use of the word
“inappropriate” established that her testimony was tainted because she was
just “echoing” what her Mother told her. However, when Child’s testimony
is read in context, it is clear that she knew exactly what the word
“inappropriate” meant and she put it into her own words:


                                   BLM-13
               Q.    What did you tell your mom?

               A.    Everything that happened.

               Q.    And what do you mean, ‘Everything that
                     happened’? What happened?

               A.    The inappropriate stuff.

               Q.    How did you know it was inappropriate?

               A.    My mom told it to me.             Like, it’s
                     inappropriate for him to do that.

               THE COURT: It’s inappropriate for?

               A.    For, like, that to happen.

               THE COURT: ‘For that to happen’

               A.    He shouldn’t be doing it.
H.T. 3/27/13 at 46-47; R.R. at 47a-48a (emphasis added).


               Further, contrary to the Majority’s belief, Dr. Esteve’s
testimony is not at all probative of Mother’s motivations for fabricating the
allegations.


               In Finding of Fact No. 25, ALJ Bobeck found that “[d]uring the
course of this case over the past two years from 2011 to 2013, Appellant
[J.K.] and D.K. [Mother] underwent a long, contentious custody dispute over
the children.” Recommended Adjudication, F.O.F. No. 25 at 11. He found
Mother was motivated to fabricate the allegations because there was “a very
contentious and protracted custody battle between the Appellant [J.K.] and
D.K. [Mother] continued (over Brother).” Adjudicated Recommendation at

                                    BLM-14
11. However, these findings, even if true, do not explain Mother’s motive to
manufacture allegations of the sexual abuse of her Child. The child custody
proceedings were initiated after Mother learned of the alleged sexual abuse,
and by all accounts, the custody proceedings were actually initiated because
of the abuse allegations. Further, J.K. did not present evidence to explain
why Mother would have her Child fabricate such serious, criminal
allegations. J.K. briefly mentioned that he had declined to give Mother
$10,000 for one of her family members. He also mentioned his personal
belief that Mother suffered from “Contemporary Munchausen Syndrome.”
H.T. 5/13/13 at 92; R.R. at 221a.5


             However, neither explanation was developed.           Instead, J.K.
spent much time explaining what Mother did after Child made the
allegations. She called the police, she called CYS, she “kicked him out” of
the house, and she filed for custody. He described her as “militant.” H.T.
5/13/13 at 93; R.R. at 222a. She texted him: “I will destroy you. You do
not know what a mom like me is capable of. God will punish you, and so
will I.” N.T. 5/13/13 at 97; R.R. at 226a. None of this should have swayed
the ALJ regarding Mother’s alleged motive because these events took place
after Child’s allegations. The custody proceeding was initiated after the
allegations of abuse came to light. Again, Mother initiated the so-called
“custody battle” because of the allegations.




      5
          Contemporary Munchausen Syndrome refers to the abuse of another person,
typically a child, in order to seek attention or sympathy for the abuser.
                                     BLM-15
               Also, ALJ Bobeck’s finding that Ms. Geissinger was credible
actually contradicts his findings about Mother’s motive to fabricate the
allegations.    Ms. Geissinger was asked to describe her observations of
Mother. Ms. Geissinger testified:

               Well, certainly her – her statements were always
               consistent. In the beginning – in the month of
               April, she would say, ‘I just don’t believe he’s
               capable of this. I don’t think’ – ‘I mean I left
               him alone with the kids. I don’t think I should
               have worried about that. He’s a minister. He
               does all these good things for others, like’ – ‘like
               I don’t think that, you know, he did this,’ in the
               beginning.

               And she was consistent with that throughout the
               month of April. And when May came around
               and we had both the results from the lie
               detectors is when D. [Mother] started pushing
               harder as far as, you know, making sure M
               [Child] had help, that she was going to court,
               and she was going to fight custody. And she
               really pushed it and pushed me after that point.

               So, I don’t – I mean, when you’re saying how she
               acted towards me, in the beginning, it was you
               know: What do I do? Like, I don’t know what to
               do with this victim of abuse. Help me. Point
               me in the right direction. You know, should I
               talk to him? Should I allow him visitation?

               She was asking me a lot of questions that
               seemed to be like a normal grieving mother that
               didn’t know where to go.
H.T. 5/13/13 at 151-152; R.R. at 281a-282a. (Emphasis of both underline
and bold added.)




                                    BLM-16
             While ALJ Bobeck credited Ms. Geissinger’s testimony, he
failed to acknowledge that it directly contradicted his finding that Mother
“used” Child to fabricate the sexual abuse allegations.


            III. ALJ Bobecks Rejection of Child’s Credibility
             According to the Majority, under McElwee v. Southwestern
Pennsylvania Transportation Authority, 948 A.2d 762 (Pa. 2008), ALJ
Bobeck “only had to explain his credibility determinations by identifying his
reasons for accepting or rejecting a particular witness’s testimony.” Slip
Opinion at 26. The Majority further notes ALJ Bobeck “explained his
credibility determinations “in some detail.”        Slip Opinion at 26.       I
respectfully disagree.


             A thorough review of the record reveals that most of ALJ
Bobeck’s findings of fact which led to his rejection of Child’s credibility
were based on a misreading of the record, a misapplication of law, and
flawed logic. Where, as here, the fact finder has not observed the witness
testify and is unable to assess witness demeanor, the fact finder must identify
supportable grounds upon which it discounted testimony.             McElwee.
(Emphasis added.) Applying this standard, I believe the other reasons ALJ
Bobeck gave for rejecting the Child’s credibility were not supported by the
record.


             Specifically, ALJ Bobeck disregarded Child’s testimony
because she was unable to recall the year, date, season or general weather


                                   BLM-17
conditions around the time of the alleged abuse. Recommended
Adjudication, F.O.F. No. 20 at 11. In these circumstances, the rejection of a
seven-year old child’s testimony on the grounds that she could not recall the
year, date, season or weather conditions should not have been determinative;
especially, in light of the fact that Child did provide other relevant testimony
that corroborated her ability to recall specifics about the events that should
have been, but were not, considered by ALJ Bobeck. Specifically, Child
recalled that the abuse took place in the house in Jim Thorpe where she
previously resided, as opposed to the house in which she then resided in
Clarks Summit. H.T. 3/27/13 at 42; R.R. at 43a. Child also recalled that the
alleged abuse took place in the “attic” of the house in Jim Thorpe. The attic
was used at different times; first, as a bedroom which contained a bed, and
later as an office. Child described events which happened when the bed was
there and afterwards “when the bed was gone.” H.T. 3/27/13 at 72-73; R.R.
at 73a-74a.


               ALJ Bobeck also misconstrued several material facts which
reflects that he did not carefully review the record which is essential when
making credibility determination on a cold record.         For example, ALJ
Bobeck found Child not credible because she was unable to describe J.K.’s
penis.       However, as noted, Child did describe J.K.’s penis during her
forensic interview noting that it was different from her private area and
describing how physically it was different from her baby brother’s penis.6

         6
          Remarkably, ALJ Bobeck credited J.K. because J.K. “testified in a very
straightforward and clear manner.” Recommended Adjudication at 12. Without being
asked about how the Child’s hymen may have been damaged, J.K. volunteered an
                                   BLM-18
incident where Child “may have been confused” when he, having been trained “in
chemicals” and “biological warfare,” was putting Desitin on Child “for a urinary tract
infection.”
                       I had Cream on my finger, and it dropped. It fell
               off. My hands were full. J2’s [Brother] was watching T.V.
               behind us. It fell off my finger. And when it fell off, it hit
               the inside of her – I guess it’s called ‘labia.’ I miss –
               inappropriately said ‘vagina’ and a nurse practitioner
               corrected me.
                       But it fell on her labia, and then, it hit, I guess
               what’s called her hymen, and she screamed.
                       I thought that – the first thing that came to me was
               chemical burn. I freaked out. So, I bent down. I tried to
               scoop it out, to get it out of – off of her – she’s small, you
               know – from out of her. It didn’t work. I went and I got
               water. I tried to pour water on. I tried wiping it off,
               because I thought that she was crying because of the
               burning sensation.
                       What I learned months later was that it was pressure
               on the – hymen. That the child’s hymen is very sensitive,
               and I didn’t know that. I wasn’t aware of that.
                       So in the process, I was obviously bending down.
               My nose was down. I did have my finger enter her – not for
               sexual reasons – on the inside trying to clean her to get the
               cream out before it burned her. And I’m -- I was freaking
               out. So, she did see me going – moving down towards her
               genital area.
                       And, again her testimony is my nose went into her.
               Well, it was my finger as I was trying to get the cream out.
               It was that – now, as far as she – she looks down and sees
               this person and sees a nose and feels the pain. She’s going
               to make an assumption. But that was me trying to do
               personal hygiene.
                       ****
                       I had to use my finger, and I touched her – I guess
               it’s her hymen. I don’t know if that’s considered inside or
               outside of her vagina. I’m not a medical doctor. I did have
               to clean this cream – Desitin, I believe it was – from the
               inside, it was on the inside of her left labia. I can even
               picture it – her right.
        H.T. 5/13/13 at 112-113, 128; R.R. at 242a-243a, 258a.
               To credit this testimony requires too great a stretch.
                                      BLM-19
               He also misinterpreted Child’s testimony with regard to how
she came to view the pornography. In Finding of Fact No. 16, ALJ Bobeck
                                 7
stated: “M.K. [Child] and            [Brother] were occasionally together watching
the pornographic videos together when J.1 [Brother] would borrow
Appellant’s [J.K.] phone and find the pornography.                      (N.T.1. 42-558).”
Recommended Adjudication, F.O.F. No. 16 at 11. (Emphasis added.) This
finding is not supported by the record and certainly not in the pages of the
transcript cited by ALJ Bobeck. Child never testified that she occasionally
watched pornography with her younger Brother. Rather, her five-year old
Brother inadvertently accessed the pornography one time while trying to
play “Handy Mandy” and that was when Mother heard the video playing and
later asked Child if she had seen it. Child repeatedly and consistently
testified that it was J.K. who showed her pornography on his phone and
asked her to perform those acts upon him in exchange for permission to play
a computer game.


                 ALJ Bobeck also found J.K. credible because he “candidly admitted to
having pornography on his phone.” However, I believe that in order to support that
finding based on his review of a cold record, the ALJ was required to reconcile the
blatant inconsistency between J.K.’s self-serving testimony that he had an aversion to
oral sex and his admission that the majority of the pornographic videos he kept on his
phone “to meet his needs” contained videos depicting oral sex.
        7
          When a moving party presents some evidence of taint in a criminal proceeding
involving child sexual abuse, the trial court must conduct a “competency hearing.”
Delbridge. In this expungement proceeding, at the commencement of the hearing, ALJ
Nause questioned Child in camera and initially determined Child to be competent based
on her ability to decipher between truth and a lie, to recall the incident and articulate what
happened. ALJ Nause did not explore the issue of the Child’s taint during her initial in
camera examination of Child. However, at the request of J.K.’s counsel, ALJ Nause
allowed J.K.’s counsel the opportunity to prove during the hearing that the Child was
incompetent due to taint.
        8
          Pages 42-55 contain Child’s testimony.
                                         BLM-20
            The Majority is satisfied that ALJ Bobeck set forth the reasons
for his credibility determinations “in some detail.” However, the Majority
does not address these obvious errors.


            It is a rare occurrence indeed when a fact finder’s credibility
determinations must be reversed. But, this is one such instance.


                              IV. Conclusion
            The record is sufficient for this Court to make the threshold
legal determination that Child was competent to testify.           Delbridge.
However, the reasons advanced for ALJ Bobeck’s credibility determinations
are unsupported by the record and must be vacated. His overall account of
what transpired is seriously flawed. Because ALJ Bobeck’s reasons for
finding Child’s testimony not credible are not supported by the record, I
believe the Bureau’s order must be vacated and remanded for the Bureau to:
(1) make new findings of fact; (2) make new credibility findings and, after
doing so; (3) issue a new order using the appropriate standard under G.V. II.


            Accordingly, I would vacate the Bureau’s order and remand the
matter for a new determination as to whether DPW met its burden under
G.V. II, to prove by a preponderance of the evidence that the indicated
report of child abuse should be sustained and, consequently, whether
expungement of the report from the ChildLine Registry is appropriate.


                                         ____________________________
                                         BERNARD L. McGINLEY, Judge

                                  BLM-21